Citation Nr: 1331978	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-30 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for hypertension with angina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of entitlement to nonservice connected pension has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. 

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. § 20.704 (2012).

Here, the Veteran was afforded a video hearing before the Board as requested on October 2, 2012, but did not appear.  As such, the request for a hearing was deemed withdrawn and the issues were certified to the Board for appellate consideration.

In January 2013 the Board determined additional development was necessary and, therefore, remanded the claims to the RO via the AMC to further assist the Veteran with his issues on appeal, to include affording him VA examinations.

In the interim, in September 2013, the Board received notice that the Veteran had requested a new hearing.  The report of contact, dated October 18, 2012, indicates the Veteran was unable to attend his hearing due to being hospitalized for a stroke.  The report of contact further stated, "Veteran would like to reschedule the BVA hearing for the next possible travel board."  (Emphasis added).

Unfortunately, the Board did not receive this communication until after the claim was already remanded and additional development had been completed.  The Board finds, however, good cause has been shown for the Veteran's previous failure to appear and, further, he attempted to notify the VA in a timely manner.  For these reasons, a new hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The Veteran must be scheduled for a hearing before the Board at the RO for the issues of entitlement to service connection for an acquired psychiatric disorder and hypertension with angina.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

